UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2590



WILLIAM F. ALLEN, JR.,

                                              Plaintiff - Appellant,

          versus


TIME WARNER CABLE, et al.; HOWARD STERN SHOW;
JERRY SPRINGER SHOW; CHANNEL 12, WBOY, INCOR-
PORATED CORPORATION, et al.; CHANNEL 5, WDTV,
WITHE-BROADCASTING LOCAL STATIONS; NBC NET-
WORK; CBS NETWORK,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Robert Earl Maxwell, Senior
District Judge. (CA-99-177-1)


Submitted:   January 13, 2000             Decided:   January 19, 2000


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Allen, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William F. Allen, Jr., appeals the district court’s order dis-

missing his civil action as frivolous. We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Allen v. Time Warner Cable, No. CA-99-177-1 (N.D.W. Va. Nov. 22,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2